Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the AFCP filed on 11/17/2022. Currently, claims 1-9, 11-14 and 19-24 are pending.

DETAILED ACTION 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (Pub. No. US 2020/0144535 A1).
Regarding claim 1, Kim discloses a display, comprising: a substrate “SUB” having a panel edge; thin-film transistor (TFT) layers “T/Pc/A-GI-G-S-D-ILD” formed on the substrate, wherein organic light-emitting diode display pixel structures “P” are formed in the TFT layers within an active area of the display; anode “AE” and cathode “CE” layers formed over the TFT layers; organic emissive material “EL” with a first portion that is formed between the anode and cathode layers and with a second portion that extends to the panel edge; and an organic emissive layer disconnecting structure “HTR” formed at least partially through the TFT layers and disposed between the first portion of the organic emissive material and the second portion of the organic emissive material, wherein the organic emissive layer disconnecting structure is configured to create a gap that physically detaches the first portion of the organic emissive material from the second portion of the organic emissive material (Kim: Figs. 1-3 and paragraphs [0042]-[0087]).
Regarding claim 2, Kim discloses the display of claim 1, wherein the organic emissive layer disconnecting structure is configured to create one or more additional gaps (TH or the other HTR) that physically detaches the first portion of the organic emissive material from the second portion of the organic emissive material (Kim: Figs. 1-3 and paragraphs [0042]-[0087]).
Regarding claim 3, Kim discloses the display of claim 1, wherein the organic emissive layer disconnecting structure is formed only partially through the TFT layers (Kim: Figs. 1-3 and paragraphs [0042]-[0087]; The phrase “only partially” is a broad term, and it is understood to mean “partly” passing through some of the layers that make TFT, it can be interpreted to mean partly penetrating in a layer of the TFT layers, or sectionally passing through all layers that make the TFT layers.).
Regarding claim 4, Kim discloses the display of claim 1, wherein the organic emissive layer disconnecting structure comprises a trench formed at least partially through the TFT layers (Kim: Figs. 1-3 and paragraphs [0042]-[0087]).
Regarding claim 11, Kim discloses the display of claim 1, wherein the organic emissive layer disconnecting structure comprises a plurality of trenches “HTR” formed at least partially through the TFT layers (Kim: Figs. 1-3 and paragraphs [0042]-[0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub. No. US 2020/0144535 A1) in view of Seo et al. (Pub. No. US 2019/0334120 A1), herein Seo.
 Regarding claim 19, Kim discloses a display, comprising: a substrate “SUB”; thin-film transistor layers “T/Pc/A-GI-G-S-D-ILD” formed over the substrate; a light emissive layer “EL/ED” formed over the thin-film transistor layers; and a moisture blocking structure “HTR” formed at least partially through the thin-film transistor layers, wherein the moisture blocking structure is configured to introduce one or more gaps in the light emissive layer to disconnect respective portions of light emissive material in the light emissive layer “EL/ED” from each other, wherein the moisture blocking structure comprises a trench formed at least partially through the thin- film transistor layers (Kim: Figs. 1-3 and paragraphs [0042]-[0087]).
Kim does not specifically show the trench comprises an undercut portion.
However, in the same field of endeavor, Seo teaches a display, comprising: a substrate; thin-film transistor layers “TR” formed over the substrate; an organic layer “EL/OL” formed over the thin-film transistor layer; and a moisture blocking structure “BR/PA” formed at least partially through the thin-film transistor layers, wherein the trench comprises an undercut portion (Seo; Figs. 4A-11E and paragraphs [0077]-[0095], [0165]) to effectively block the oxygen or moisture, and as a result to increase the reliability and lifespan of the display panel (Seo: paragraph [0004]).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the display device of Kim by incorporating the teachings of Seo, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 5, Kim in view Seo teaches the display of claim 4, wherein the trench has enlarged sidewalls forming overhang portions devoid of the organic emissive material (Seo; Figs. 4A-7 and paragraphs [0086]-[0090]).
Regarding claim 9, Kim in view Seo teaches the display of claim 4, wherein the trench has an undercut portion formed at an intermediate position between a topmost opening of the trench and a bottom of the trench (Seo; Figs. 4A-7 and paragraphs [0086]-[0090]). 
Regarding claim 20, Kim in view Seo teaches the display of claim 19, wherein the undercut portion is devoid of any organic material (Seo; Figs. 4A-7 and paragraphs [0086]-[0090]).  
Regarding claim 21, Kim in view Seo teaches the display of claim 19, wherein the light emissive layer is configured to generate light when current passes through the light emissive layer (Kim: paragraphs [0002]-[0004], [0008]-[0009], [00017]-[0020], [0052]-[0060] and Seo: paragraphs [0086]-[0090]).

Claims 6-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub. No. US 2020/0144535 A1) in view of Choi et al. (Pub. No. US 2017/0148856 A1), herein Choi.
Regarding claims 6-8, Kim does not specifically show the claimed limitations of these claims.
However, in the same field of endeavor, Choi shows a display device having trenches “RC”, wherein the trench has separately etched undercut portions devoid of the organic emissive material 220, the trench has sidewalls with multiple levels of ledges and wherein portions under each of the ledges are devoid of the organic emissive material, the trench has an undercut portion formed at a topmost opening of the trench (Choi: Fig. 8E and paragraphs [0158]-[0172]) by which a stepped portion having an undercut structure is disposed to block a path via which moisture is infiltrated in a lateral direction (Choi: paragraph [0197]).  
Therefore, it would have been obvious to one of ordinary skill in the art to have the above claimed features, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp and to try different known features that pursue the same motivation.
 Regarding claim 14, Kim in view of Choi teaches the display of claim 1, wherein the organic emissive layer disconnecting structure comprises an island structure (e.g. 610A-620A) having an undercut region that is formed on at least one side of the island structure and that is devoid of the organic emissive material (Choi: Fig. 8E and paragraphs [0158]-[0172])
Claims 12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub. No. US 2020/0144535 A1) in view of Bae et al. (Pub. No. US 2019/0165312 A1), herein Bae.
Regarding claims 12 and 22, Kim discloses the claimed display of claim 1 but Kim does not specifically show a crack stopper structure formed on the substrate, wherein the crack stopper structure is configured to prevent cracks from propagating into the display from the panel edge and wherein the organic emissive layer disconnecting structure is interposed between the crack stopper structure and the active area of the display, or the organic emissive layer disconnecting structure is formed at the panel edge beyond the crack stopper structure.
However, in the same field of endeavor, Bae teaches a display, comprising: a crack stopper structure formed on the substrate, wherein the crack stopper structure is configured to prevent cracks from propagating into the display from the panel edge and wherein the organic emissive layer disconnecting structure is interposed between the crack stopper structure and the active area of the display (Bae: Figs. 21, 28L and paragraphs [0200], [0237], [0312], [0339]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the display device of Kim by incorporating the grooves of Bae to prevent propagation of a crack to the display area.
Regarding claim 23, Kim in view Bae teaches the display of claim 22, wherein the display has a rectangular footprint, and the edge region runs along at least one peripheral edge of the rectangular footprint (Kim: Figs. 1-3 and paragraphs [0042]-[0087] and Bae: Figs. 21, 28L and paragraphs [0200], [0237], [0312], [0339]).
Regarding claim 24, Kim in view Bae teaches the display of claim 22, wherein the organic layer is an organic emissive layer configured to generate display light (Kim: Figs. 1-3 and paragraphs [0042]-[0087] and Bae: Figs. 21, 28L and paragraphs [0200], [0237], [0312], [0339]).

It is also noted that references Hirase (Pub. No. US 2022/0052293 A1, trench 21t and TFT layers 4), Lee (Pub. No. US 2021/0351378 A1) and Ochi (Pub. No. US 2021/0296425 A1) are relevant to the current application.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 13, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, further comprising: a crack stopper structure formed on the substrate, wherein the crack stopper structure is configured to prevent cracks from propagating into the display from the panel edge, and wherein the organic emissive layer disconnecting structure is formed at the panel edge beyond the crack stopper structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 3, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813